COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00481-CR


ADRIAN ROBERT BROOKS                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                        STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1207839D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Adrian Robert Brooks pled guilty pursuant to a plea bargain to

theft from a person, and the trial court placed him on three years’ deferred

adjudication community supervision and imposed a $300 fine. About two years

and five months later, the State filed a petition to proceed to adjudication,

alleging that Appellant had violated the conditions of community supervision by

      1
       See Tex. R. App. P. 47.4.
•        failing to report in May, June, and July 2013;

•        failing to maintain and verify employment;

•        failing to pay supervision fees in May, June, and November 2012 and May,
         June, and July 2013; and

•        failing to submit a urine test as directed on April 18, 2013.

         After a hearing, the State waived its allegation that Appellant had failed to

pay supervision fees, the trial court found the remaining allegations true, and the

trial court adjudicated Appellant’s guilt and sentenced him to eight months’

confinement in a state jail facility, with credit for time served.

         Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 3 Although this court gave Appellant the opportunity to exercise

his right to review the appellate record and file a pro se response to the Anders

brief, he did not avail himself of that opportunity. The State likewise did not file a

brief.




         2
         386 U.S. 738, 87 S. Ct. 1396 (1967).
         3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).


                                            2
      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. 4 Only then may

we grant counsel’s motion to withdraw. 5

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal. 6 Consequently, we grant the

motion to withdraw and affirm the trial court’s judgment.


                                                   PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 7, 2014




      4
       See id. at 511.
      5
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      6
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                           3